FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIDIA ARAICA-GRANADOS, a.k.a.                    No. 09-73227
Josefa Miriam Araica-Granados,
                                                 Agency No. A072-867-794
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Lidia Araica-Granados, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen and to reconsider. We

dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Araica-Granados contends that she is prima facie eligible for a waiver under

8 U.S.C. § 1182(i) because her removal would cause extreme hardship to her

United States citizen spouse. We lack jurisdiction to review the agency’s denial of

discretionary relief under 8 U.S.C. § 1182(i). See 8 U.S.C. § 1252(a)(2)(B)(i);

Nath v. Gonzales, 467 F.3d 1185, 1188 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-73227